


Exhibit 10.52

 

[g360782kei001.jpg]

 

Date:

December 21, 2009

 

 

To:

Viraj Patel

 

 

From:

Peter Blackmore

 

 

Re:

Special Bonus - Revised

 

UTStarcom is pleased to offer you a special bonus of $250,000, less applicable
withholdings for federal, state, local and other taxes.  This bonus will be paid
out upon your involuntary termination without “cause” (as such term is defined
in the Amended and Restated Executive Involuntary Severance Plan (the “Severance
Plan) provided the following conditions are met:

 

·                  Appropriate and smooth transition of all responsibilities to
Kenneth Luk, SVP & CFO as determined by the Company, in its sole and reasonable
discretion.

 

This cash bonus is separate from the provisions of the Severance Plan.  This
payment is intended to be subject to a substantial risk of forfeiture within the
meaning of Treasury Regulation Section 1.409A-1(d) and that the payment of the
bonus, to the extent earned, would be paid within the short-term deferral period
within the meaning of the Treasury Regulation Section 1.409A-1(b)(4).  It is the
intent of the parties that the bonus comply in all respects with the Internal
Revenue Code Section 409A and shall be interpreted in accordance with that
intent.

 

Thank you for your continued commitment and contributions to UTStarcom.  If you
have any questions about this special bonus, please contact Erlinda Cruz,
Director, Compensation and Benefits at 510-747-0158.

 

--------------------------------------------------------------------------------
